UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE TO Amendment No. 1 TENDER OFFER STATEMENT UNDER SECTION 14(d)(1) or 13(e)(1) OF THE SECURITIES EXCHANGE ACT OF 1934 ACE AVIATION HOLDINGS INC. (Name of Subject Corporation (issuer)) ACE AVIATION HOLDINGS INC. (Issuer) (Name of Filing Persons (identify status as offeror, issuer or other person)) Class A Variable Voting Share (Title of Class of Securities) Class B Voting Shares (Title of Class of Securities) 00440P201 (CUSIP Number of Class of Securities 00440P102 (CUSIP Number of Class of Securities) ACE Aviation Holdings Inc. Attention: Brian Dunne, Executive Vice President and Chief Financial Officer 5100 de Maisonneuve Boulevard West, Montreal, Québec, Canada H4A 3T2 (514) 205-7856 (Name, address and telephone number of person authorized to receive notices and communications on behalf of filing person) Copy to: Christopher W. Morgan, Esq. Skadden, Arps, Slate, Meagher & Flom LLP 222 Bay Street, Suite 1750 Toronto, Ontario M5K 1J5 (416) 777-4700 CALCULATION OF FILING FEE Transaction Valuation(1) Amount of Filing Fee(2) $1,500,000,000 $46,050 (1)Calculated solely for purposes of determining the amount of the filing fee. This amount is based on the offer to purchase for not more than Cdn$1,500,000,000 a combined aggregate of up to 54,151,624 Class A variable voting shares and Class B voting shares of ACE Aviation Holdings Inc. at a price of $27.70 (Cdn$27.70) per share in cash and is calculated based on the inverse of the noon buying rate of Canadian dollars in the city of New York on December 3, 2007 as certified for customs purposes by the Federal Reserve Bank of New York (US$1 Cdn$1.0000). (2)The amount of the filing fee, calculated in accordance with Rule 0-11 under the Securities Exchange Act of 1934, as amended, equals $30.70 per $1,000,000 of the value of the transaction. þ Check the box if any part of the fee is offset as provided by Rule 0-11(a)(2) and identify the filing with which the offsetting fee was previously paid. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid:$46,050 Form or Registration No.:Schedule TO Filing Party:
